UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4395


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RASHAUN ANTONIO TAYLOR, a/k/a Diablo, a/k/a Blo, a/k/a Blo Bosston, a/k/a
Bubba,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:19-cr-00036-RAJ-RJK-1)


Submitted: July 12, 2021                                          Decided: August 18, 2021


Before WYNN and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry Dennis Harmon, Jr., Norfolk, Virginia, for Appellant. G. Zachary Terwilliger,
United States Attorney, Alexandria, Virginia, John F. Butler, Assistant United States
Attorney, Andrew C. Bosse, Assistant United States Attorney, Joseph E. Depadilla,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rashaun Antonio Taylor appeals his convictions following a jury trial for various

offenses, including conspiracy to commit racketeering, in violation of the Racketeer

Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. § 1962(d). Taylor argues

that the Government failed to present sufficient evidence to support his conspiracy

conviction and claims that the district court erred in failing to sua sponte declare a mistrial.

For the reasons that follow, we affirm.

       We review a district court’s denial of a Fed. R. Crim. P. 29 motion for a judgment

of acquittal based on the sufficiency of the evidence de novo. United States v. Farrell, 921

F.3d 116, 136 (4th Cir.), cert. denied, 140 S. Ct. 269 (2019). “A jury’s guilty verdict must

be upheld if, viewing the evidence in the light most favorable to the government,

substantial evidence supports it.” United States v. Haas, 986 F.3d 467, 477 (4th Cir. 2021)

(internal quotation marks omitted). “Substantial evidence is evidence that a reasonable

finder of fact could accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.” Id. (internal quotation marks omitted). A

defendant challenging the sufficiency of the evidence to support his conviction faces a

“heavy burden,” and “reversal for insufficient evidence is reserved for the rare case where

the prosecution’s failure is clear.” Id. (internal quotation marks omitted).

       “[T]o establish a RICO conspiracy the government must prove that each defendant

knowingly and willfully agreed that he or some other member of the conspiracy would

commit at least two racketeering acts.” United States v. Cornell, 780 F.3d 616, 623 (4th

Cir. 2015) (internal quotation marks omitted). Racketeering acts “include any act or threat

                                               2
involving murder, kidnapping, gambling, arson, robbery, bribery, extortion, dealing in

obscene matter, or dealing in a controlled substance chargeable under state law and

punishable by imprisonment for more than one year.” Id. (citing 18 U.S.C. § 1961(1)). On

appeal, Taylor claims that the Government failed to show that he knowingly and willfully

agreed to engage in “a pattern of racketeering activity.” United States v. Pinson, 860 F.3d

152, 161 (4th Cir. 2017) (per curiam) (internal quotation marks omitted). A “pattern of

racketeering activity” exists when the government shows that the coconspirators agreed to

commit at least two predicate criminal acts, punishable by imprisonment for more than one

year, that were “related” and “amount[ed] to or pose[d] a threat of continued criminal

activity.” Id. at 161 (internal quotation marks omitted); 18 U.S.C. § 1961(1); see also

Cornell, 780 F.3d at 624 (noting that because the RICO conspiracy statute contains no

overt act requirement, government need only show that defendant agreed to predicate acts,

not that defendant completed any particular act).

       Here, the Government adduced evidence that Taylor and his fellow gang members

agreed to rob a drug dealer and that Taylor explicitly directed gang members to sell

narcotics in order to make money for the gang. Thus, Taylor agreed that members of the

criminal enterprise would commit at least two predicate racketeering acts. Drawing all

inferences in the Government’s favor, a reasonable juror could easily find that those acts

were “related” and “pose[d] a threat of continued criminal activity,” and thus constituted a

pattern of racketeering activity.   Pinson, 860 F.3d at 161 (internal quotation marks

omitted).



                                             3
       Additionally, while the government need not prove the actual performance of any

predicate act to sustain a RICO conspiracy conviction, if a defendant does, in fact, commit

a predicate act, that is sufficient proof that the defendant agreed to the act’s completion.

See Cornell, 780 F.3d at 621; United States v. Lawson, 535 F.3d 434, 445 (6th Cir. 2008).

Here, the evidence established that Taylor robbed a drug dealer, dealt heroin on multiple

occasions, had a drug dealing arrangement with his friend, and murdered another gang

member in order to maintain his respect and reputation within the gang. Therefore,

substantial evidence in the record established that Taylor himself actually performed

several racketeering acts constituting a pattern of racketeering activity, and thus ample

evidence supports his conviction for RICO conspiracy.

       Taylor next argues that the district court erred in failing to sua sponte order a mistrial

when a juror complained that she was emotionally disturbed after viewing a photograph of

the murder victim’s injuries. Generally, we review a district court’s decision to grant or

deny a mistrial for abuse of discretion. United States v. Zelaya, 908 F.3d 920, 929 (4th

Cir. 2018). However, here, because Taylor did not move for a mistrial in the district court,

we may only reverse the district court’s decision if it was plainly erroneous. See United

States v. Moore, 810 F.3d 932, 939 (4th Cir. 2016) (applying plain error review to

unpreserved challenge).

       Here, the district court confirmed that the concerned juror would remain fair and

impartial despite the photograph’s disturbing content, struck the offending photograph

from the record, and issued limiting instructions directing the jury to ignore the photograph.

See United States v. Wallace, 515 F.3d 327, 330 (4th Cir. 2008) (holding district court’s

                                               4
denial of mistrial is not an abuse of discretion “if the jury could make individual guilt

determinations by following the court’s cautionary instructions” (internal quotation marks

omitted)). Additionally, “juries are presumed to follow their instructions,” and Taylor has

offered “no credible arguments to rebut the presumption that the jury followed its

instructions here.” United States v. Lam, 677 F.3d 190, 204 (4th Cir. 2012). We thus

conclude that the court soundly exercised its discretion in declining to declare a mistrial.

Moreover, the overwhelming evidence against Taylor undermines any suggestion that he

was unduly prejudiced by the brief publication of the disturbing exhibit. Wallace, 515 F.3d

at 330 (noting that district court’s denial of mistrial is an abuse of discretion only if the

defendant shows prejudice). We therefore find that the court did not err—let alone plainly

err—in declining to sua sponte declare a mistrial.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             5